Citation Nr: 1103534	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  07-14 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
December 1965 to December 1967, to include active duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The Veteran's file was subsequently transferred to 
the jurisdiction of the RO in St. Petersburg, Florida.  

The appeal was remanded in July 2010 so that a Travel Board 
hearing could be scheduled.  The Veteran was afforded a hearing 
in December 2010 in satisfaction of that remand, and a transcript 
is of record. 


FINDING OF FACT

The Veteran served in Vietnam as a combat engineer and cook, and 
was exposed to small arms and rocket fire in this capacity; there 
is a diagnosis of combat-related PTSD made by a VA psychiatrist 
in the record.  


CONCLUSION OF LAW

Entitlement to service connection for PTSD is warranted.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD.  
Therefore, no further development is needed with respect to this 
claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the 4th edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the claimed 
in-service stressors occurred.  38 C.F.R. § 3.304(f) (2009); 
Anglin v. West, 11 Vet. App. 361, 367 (1998).

During the pendency of this appeal, effective July 13, 2010, VA 
amended the regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
38 C.F.R. § 3.304(f) was amended to re-designate former 
paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), 
respectively, and by adding a new paragraph (f)(3) that reads:

(f)(3) If a stressor claimed by a Veteran is related 
to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with 
whom VA has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis of [PTSD] 
and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, 
the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Analysis

The Veteran contends that he developed PTSD as a result of his 
experiences in Vietnam.  Specifically, he alleges being under 
fire at his duty station while serving in the capacity of 
engineer and cook with the U.S. Army.  

The Veteran does not have any documentation of psychiatric 
problems while in service, and there are no complaints of 
psychiatric problems made until many years after separation.  
Nonetheless, the Veteran maintains that he has experienced the 
haunting memories since his return from Vietnam, and that he 
began to feel heightened symptomatology following the attacks on 
the United States on September 11, 2001.  The Veteran had a 
twenty year post-service career as a New York City fireman, and 
the attack on New York City, along with the death of his wife, 
triggered painful memories of Vietnam that had been long-standing 
but apparently latent for many years.  The Veteran began to abuse 
alcohol, and he also began to seek treatment at VA for PTSD 
symptoms.  

The Veteran currently has diagnoses of alcohol abuse, depressive 
disorder as due to alcohol abuse, and PTSD.  Regarding the PTSD, 
it is noted that the Veteran's condition was specifically linked 
to "combat-related" stressors by a VA clinician.  Indeed, a 
January 2005 mental health note established that the Veteran 
experienced "combat-related PTSD" as a result of his service in 
Vietnam.  

The RO, in denying the Veteran's claim, did not dispute that the 
Veteran had a diagnosis of PTSD as related to combat.  Rather, 
the RO applied earlier regulatory language which made the 
corroboration of stressors more onerous.  Subsequent to the RO's 
decision, however, a change was made to 38 C.F.R. § 3.304(f) 
which lessens the burden on those who claim a stressor based on a 
fear of hostile or enemy fire.  Indeed, in accordance with the 
new regulatory provision, the Board notes that the Veteran did 
serve in Vietnam with a combat engineer unit, and was awarded the 
Vietnam Service Medal.  His military occupational specialty (MOS) 
at the time of separation was that of cook; however, he attended 
pioneer school, and was thus trained in combat engineering duties 
prior to his deployment to Vietnam.  His personnel records 
indicate his MOS during the first several months in Vietnam was 
that of pioneer.  He alleges that he was fearful of enemy sniper 
attacks, and that he was exposed to small arms (mortar, rocket) 
fire while performing his duties as both an engineer and a cook 
at Dau Tang and Tay Ninh.  

There is no doubt that the Veteran is a credible historian given 
his service personnel records, and there is thus no doubt that 
the Veteran's service in Vietnam would cause him to be in fear of 
enemy attacks.  The Veteran's accounts of being subjected to 
sniper and mortar fire are consistent with his service history as 
well as a report by the U.S. Army Joint Services Records Research 
Center, and will be conceded as stressors sufficient to cause a 
delayed-onset PTSD.  As the Veteran has a diagnosis of PTSD from 
a VA psychiatrist that has been deemed to be "combat-related," 
there is a link between the Veteran's stressors in service and 
the onset of PTSD.  As such, the requirements for service 
connection have been met, and the claim will be granted.  See 
38 C.F.R. § 3.304(f).  

Because the Board finds that the Veteran's alleged stressors have 
been corroborated, the question of whether he engaged in combat 
is not reached.  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


